DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawing has been considered and accepted by the examiner.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
With respect to claims 8 and 9, the limitation "aurum (Au)" is recited. The word "aurum" is a Latin word for “gold”. The Latin language is not the same as the English language. The limitation must be in English. The examiner suggests using the word "gold" for the word "aurum".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard claim 1, recites the limitation “the multiple lasing spots are used for generating multiple lasers” is considered indefinite. What the applicant means when says the multiple lasing spots are used for generating multiple lasers?  How the multiple lasing spots can be used for generating multiple lasers?  The multiple lasing spots don’t generate multiple laser, generate multiple beams.
For purpose of examination, the examiner interpreted “the multiple lasing spots are used for generating multiple lasers” as “the multiple lasing spots are used for generating multiple laser beams”.

With regard claim 4, recites the limitation “wherein the active layer comprises a semiconductor material for generating the multiple lasers” is considered indefinite.  What the applicant means when says the active layer comprises a semiconductor material for generating the multiple lasers?  How the active layer can comprise a semiconductor material for generating the multiple lasers?  The active layer don’t generate multiple laser, generate multiple beams.
For purpose of examination, the examiner interpreted “the active layer comprises a semiconductor material for generating the multiple lasers” as “the active layer comprises a semiconductor material for generating the multiple lasers beams”.

With regard claim 10, recites the limitation “first electrode layer is used for controlling at least one lasing spot of the multiple lasing spots to generate at least one laser of the multiple lasers” is considered indefinite. What the applicant means when says first electrode layer is used for controlling at least one lasing spot of the multiple lasing spots to generate at least one laser of the multiple lasers?  How the first electrode layer could be used for controlling at least one lasing spot of the multiple lasing spots to generate at least one laser of the multiple lasers?  
For purpose of examination, the examiner interpreted “first electrode layer is used for controlling at least one lasing spot of the multiple lasing spots to generate at least one laser of the multiple lasers” as “first electrode layer is used for controlling at least one lasing spot of the multiple lasing spots to generate at least one laser beam of the multiple lasers beams”.

With regard claim 12, recites the limitation “wherein the multiple lasing spots are used for generating the multiple lasers” is considered indefinite. What the applicant means when says the multiple lasing spots are used for generating multiple lasers? How the multiple lasing spots can be used for generating multiple lasers?  The multiple lasing spots don’t generate multiple laser, generate multiple beams.
For purpose of examination, the examiner interpreted “wherein the multiple lasing spots are used for generating the multiple lasers” as “wherein the multiple lasing spots are used for generating multiple laser beams”.
Claims 2 – 11 depend on claim 1, are rejected since they inherit the indefiniteness of the claims on which they depend.
Appropriated corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 – 4 and 10 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Müller et al. (US 8,194,712).


    PNG
    media_image1.png
    202
    259
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    171
    265
    media_image2.png
    Greyscale

Regarding claim 1, Müller discloses a distributed feedback laser array (DFB), comprising: 
a substrate (see Figure 1, character 3, Abstract and column 6, line 19); 
a semiconductor stacked structure (see Figure 1, characters 4a, 4b and 4c, Abstract and column 6, line 20, the reference called “three laser stacks”) formed above a surface of the substrate (see Figure 1, character 3), wherein the semiconductor stacked structure (see Figure 1, characters 4a – 4c) comprises: 
two light-emitting modules (see Figure 1, characters 4a and 4b or 4b and 4c), each light-emitting module of the two light-emitting modules comprises an active layer (see Figures 1 and 2, character 7 and column 6, lines 28 – 30), a first cladding layer (see Figures 1 and 2, character 6 and column 6, lines 30 – 36), and a second cladding layer (see Figures 1 and 2, character 6 and column 6, lines 30 – 36), wherein the active layer (see Figures 1 and 2, character 7) is installed between the first cladding layer (see Figures 1 and 2, character 6) and the second cladding layer (see Figures 1 and 2, character 6); and 
a tunnel junction (see Figures 1 and 2, characters 5 and column 6, lines 26 – 27 and 37 – 42) installed between the two light-emitting modules (see Figure 1, characters 4a and 4b or 4b and 4c); 
a first electrode layer (see Figure 1, character 2 and column 6, Line 19)  formed above the semiconductor stacked structure (see Figure 1, characters 4a –  4c); and 
a second electrode layer (see Figure 1, character 1 and column 6, Line 18) formed above another surface of the substrate (see Figure 1, character 3).
Müller do not explicitly disclose the active layer comprises multiple lasing spots along a first direction, and the multiple lasing spots are used for generating multiple lasers.  However, it was shown above that Müller in Figures 1 and 2  and Column 6, lines 17 – 36 teach a laser with laser stacks, which each laser stacks include an active layer and the active is in between the claddings, and the laser have a top electrode and a bottom electrodes.  When a potential is applied across the electrodes on the outer surface of the substrate and the outer surface of the uppermost semiconductor laser stack, lasing is produced in the semiconductor stacks to form multiple beams.  The top electrode over the active layer lead to lasing action.  A laser device can define the region of material from which the beam emerges as the spot.  These features are implicitly taught the active layer comprises multiple lasing spots along a first direction, and the multiple lasing spots are used for generating multiple lasers as is claimed.  

Regarding claim 3, Müller discloses the first cladding layer (see Figures 1 and 2, character 6) is installed above the active layer (see Figures 1 and 2, character 7), and the active layer (see Figures 1 and 2, character 7) is installed above the second cladding layer (see Figures 1 and 2, character 6).

Regarding claim 4, Müller discloses the active layer (see Figures 1 and 2, character 7) comprises a semiconductor material for generating the multiple lasers (see Figures 1 and 2, character 9, the reference called “light cone”, column 6, Lines 53 – 54 and claim 1 rejection), and the semiconductor material is indium gallium aluminum arsenide (InGaAlAs) (see column 6, lines 43 – 44, “AlInGaAs”).
Regarding claim 10, Müller discloses the first electrode layer (see Figure 1, character 2).   Müller do not explicitly disclose first electrode layer is used for controlling at least one lasing spot of the multiple lasing spots to generate at least one laser of the multiple lasers.  However, it was shown above that Müller on Figure 1 and Column 6, lines 17 – 36 teach a laser with laser stacks, which each laser stacks include an active layer and the active is in between the claddings, and the laser have a top electrode and a bottom electrodes.  When a potential is applied across the electrodes on the outer surface of the substrate and the outer surface of the uppermost semiconductor laser stack, lasing is produced in the semiconductor stacks to form multiple beams.  The top electrode over the active layer lead to lasing action. These features are implicitly taught first electrode layer is used for controlling at least one lasing spot of the multiple lasing spots to generate at least one laser of the multiple lasers as is claimed. 

Regarding claim 11, Müller discloses the first electrode layer (see Figure 1, character 2).   Müller do not explicitly disclose first electrode layer  has a predetermined patter, and the first electrode layer controls the at least one lasing spot of the multiple lasing spots to generate the at least one laser of the multiple lasers through the predetermined pattern.  However, it was shown above that Müller on figures 1 and 2 and Column 6, lines 17 – 36 teach a laser with laser stacks, which each laser stacks include an active layer and the active is in between the claddings, and the laser have a top electrode and a bottom electrodes.  When a potential is applied across the electrodes on the outer surface of the substrate and the outer surface of the uppermost semiconductor laser stack, lasing is produced in the semiconductor stacks to form multiple beams.  The top electrode over the active layer lead to lasing action. The current paths is based on the electrode pattern. These features are implicitly taught first electrode layer  has a predetermined patter, and the first electrode layer controls the at least one lasing spot of the multiple lasing spots to generate the at least one laser of the multiple lasers through the predetermined pattern as is claimed.  

Regarding claim 12, Müller discloses a distributed feedback laser array, comprising: 
a substrate (see Figure 1, character 3, Abstract and column 6, line 19); 
a semiconductor stacked structure (see Figure 1, characters 4a, 4b and 4c, Abstract and column 6, line 20, the reference called “three laser stacks”) formed above a surface of the substrate (see Figure 1, character 3), wherein the semiconductor stacked structure (see Figure 1, characters 4a – 4c) comprises: 
two light-emitting modules (see Figure 1, characters 4a and 4b or 4b and 4c); and 
a tunnel junction (see Figures 1 and 2, characters 5 and column 6, lines 26 – 27 and 37 – 42) installed between the two light-emitting modules (see Figure 1, characters 4a and 4b or 4b and 4c); 
a first electrode layer (see Figure 1, character 2 and column 6, Line 19) formed above the semiconductor stacked structure (see Figure 1, characters 4a, 4b and 4c); and
a second electrode layer (see Figure 1, character 1) formed above another surface of the substrate (see Figure 1, character 3).
Müller do not explicitly disclose each of the two light-emitting modules comprises multiple lasing spots along a first direction, wherein the multiple lasing spots are used for generating the multiple lasers.  However, it was shown above that Müller in Figures 1 and 2  and Column 6, lines 17 – 36 teach a laser with laser stacks, which each laser stacks include an active layer and the active is in between the claddings,  the laser have a top electrode and a bottom electrodes.  A laser device can define the region of material from which the beam emerges as the spot.  These features are implicitly taught each of the two light-emitting modules comprises multiple lasing spots along a first direction, wherein the multiple lasing spots are used for generating the multiple lasers as is claimed.    
Müller do not explicitly disclose a first electrode layer have a predetermined pattern, wherein the first electrode layer controls at least one lasing spot of the multiple lasing spots to generate at least one laser of the multiple lasers through the predetermined pattern.  However, it was shown above that Müller on figure 1 and Column 6, lines 17 – 36 teach a laser with laser stacks, which each laser stacks include an active layer and the active is in between the claddings, and the laser have a top electrode and a bottom electrodes.  When a potential is applied across the electrodes on the outer surface of the substrate and the outer surface of the uppermost semiconductor laser stack, lasing is produced in the semiconductor stacks to form multiple beams.  The top electrode over the active layer lead to lasing action. The current paths is based on the electrode pattern. These features are implicitly taught a first electrode layer have a predetermined pattern, wherein the first electrode layer controls at least one lasing spot of the multiple lasing spots to generate at least one laser of the multiple lasers through the predetermined pattern as is claimed.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (US 8,194,712) in view of Matsushita et al. (US 2010/0238964).


    PNG
    media_image3.png
    342
    266
    media_image3.png
    Greyscale


Regarding claims 2 and 6, Müller discloses the claimed invention except for the polarity of the first cladding layer is different from polarity of the second cladding layer, wherein the first cladding layer is composed of indium phosphide (InP), and the second cladding layer is composed of indium phosphide (InP).   Matsushita  teaches the polarity of the first cladding layer is different from polarity of the second cladding layer, N-conductive type clad layer (see Figures 2 and 9, character 2)  is made of InP (see Figure 9) and P-conductive type clad layer (see Figures 2 and 9, Character 6) is made of InP (see Figure 9).  However, it is well known in the art to apply and/or modify the polarity of the first cladding layer is different from polarity of the second cladding layer, N-conductive type clad layer is made of InP and P-conductive type clad layer is made of InP as discloses by Matsushita in (see Figures 2 and 9, paragraph [0038] and claim 10).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to apply and/or modify the well-known the polarity of the first cladding layer is different from polarity of the second cladding layer, N-conductive type clad layer is made of InP and P-conductive type clad layer is made of InP as suggested by Matsushita to the laser of Müller, to the gain bandwidth can be increased and the InP material are a good semiconductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

    PNG
    media_image4.png
    341
    523
    media_image4.png
    Greyscale


Regarding claim 5, Müller discloses the claimed invention except for the substrate is composed of indium phosphide (InP).  Matsushita  teaches the substrate is composed of indium phosphide (InP) (see Figure 2, character 1) .  However, it is well known in the art to modify the substrate is composed of indium phosphide (InP) as discloses by Matsushita in (see Figure 2, paragraph [0038] and claim 6).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known the substrate is composed of indium phosphide (InP) as suggested by Matsushita to the laser of Müller, because using a different substrate material allows for growth of different semiconductor material above the substrate, which in turn allows for production of different wavelengths of light, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (US 8,194,712) in view of Coldren et al. (US 6,810,064).

Regarding claim 7, Müller discloses the claimed invention except for tunnel junction is composed of indium aluminum arsenide/indium phosphide (InAlAs/InP).  Coldren teaches a tunnel junction (see Figure 1, character 10) is composed of indium aluminum arsenide/indium phosphide (InAlAs/InP).  However, it is well known in the art to modify the tunnel junction is composed of indium aluminum arsenide/indium phosphide (InAlAs/InP) as discloses by Coldren in (see Figure 1 and column 4, lines 1 – 2).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention was to modify the well-known tunnel junction is composed of indium aluminum arsenide/indium phosphide (InAlAs/InP) as suggested by Coldren to the laser of Müller, because   using a different material allows for growth of different semiconductor material above the substrate, which in turn allows for production of different wavelengths of light, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Claims 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al. (US 8,194,712) in view of Xi et al. (CN 106300017).

Regarding claims 8 and 9, Müller discloses the claimed invention except for a 
material of the first electrode layer is  aurum (Au) and a material of the second electrode layer is aurum (Au).  Xi  teaches a first and a second electrodes made of aurum or gold (AU).  However, it is well known in the art to modify a first and a second electrodes made of aurum or gold (AU) as discloses by Xi in (page 5, lines 2 – 4).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was to  modify the well-known a first and a second electrodes made of aurum or gold (AU) as suggested by Xi to the laser of Müller, because this metal is good conductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references US 20210194216 disclose stacked edge-emitting lasers having multiple active regions coupled together using tunnel junctions, but not exactly the same invention.
The reference CN 113823995 disclose a vertical distributed feedback surface emitting laser comprising first and second cavity, each cavity comprises an oxide layer, active area and tunnel junction, but not exactly the same invention.
The reference US 5,345,459  teaches a top electrode layer has a predetermined pattern.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Delma R. Forde whose telephone number is (571)272-
1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

      /Delma R Fordé/Examiner, Art Unit 2828       

/TOD T VAN ROY/Primary Examiner, Art Unit 2828